PER CURIAM:
Claimant brought this action to recover for personal injuries and for damages to his vehicle which were sustained in an automobile accident during the month of February 1991, in Marion County, West Virginia.
The Court issued an opinion on May 19,1992, determining that respondent is liable to the claimant. The parties filed a Stipulation of Damages on February 10, 1993, agreeing to an amount of $4,003.10 as full and just compensation for all damages.
The Court, having reviewed the Stipulation, is of the opinion that the medical expenses in the amount of $1,448.00; the damage to the vehicle in the amount of $710.03; and the amount of $800.00 for present and future lost wages for a total amount of $4,003.10, represent a fair and reasonable settlement of this claim.
Accordingly, the Court hereby grants an award to the claimant in the amount of $4,003.10.
Award of $4,003.10.